Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2021 has been considered by the examiner.

Response to Amendment
The amendment filed September 28, 2021 has been entered. Claims 16-26 were previously cancelled, claims 27-28 are added, and claims 1-15 and 27-28 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed July 16, 2021. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. et al. (US 20100274145 A1, published October 28, 2010) in view of Chalana et al. (US 20040024302 A1, published February 5, 2004), hereinafter referred to as Tupin, Jr. and Chalana, respectively. 
Regarding claim 1, Tupin, Jr. teaches a method for health monitoring comprising: 
measuring a body composition via one or more sensors provided at a measuring probe of a health monitoring device adapted for performing fetal or maternal monitoring (see Abstract – “These devices and systems may include a UWB sensor providing high-resolution and reliable simultaneous monitoring of multiple indicators of fetal and/or maternal health, such as fetal heart rate...fetal gross body movement, maternal contractions, maternal heart rate, maternal respiration, and other derivative parameters during virtually all stages of pregnancy and during delivery.”; see pg. 5, col. 1, para 0058-0059 – “Any of the fetal monitoring systems described herein may include one or more UWB sensors for emitting UWB (ultra-wideband) signals and for receiving reflections of the UWB signals and a processor configured to process the reflected UWB signals...The sensor 20 may communicate in a bidirectional mode with a 
the operating parameter is selected from the group consisting of a transmit energy setting, an amplifier gain adaptation setting, and a depth setting of the measurement probe (see pg. 11, col. 1, para. 0107 – “Radar parameters under programmatic control will include the state of the radar (enabled/disabled), the pulse repetition frequency (PRF), the focal depth, transmitted power, receiver gain, and the scan rate.” Where transmit energy setting is equated to transmitted power parameter, amplifier gain adaptation setting is equated to receiver gain parameter, and depth setting is equated to focal depth parameter); and 
performing a health monitoring measurement using the measuring probe of the health monitoring device adjusted in a one or more operating parameter (see pg. 11, col. 1, para. 0107 – “The embedded processor in this example is responsible for overall control of the sensor, collection and pre-processing of the radar data, identification of fetal and uterine activity, local storage of the data, interaction with the mother, and transfer of the data to the smartphone. Radar parameters under programmatic control will include the state of the radar (enabled/disabled), the pulse repetition frequency (PRF), the focal depth, transmitted power, receiver gain, and the scan rate.”).
Tupin, Jr. does not explicitly teach: 
classifying the measured body composition into one of a plurality of categories, wherein the plurality of categories comprise obese, normal, and slim; and 
adjusting one or more operating parameter of the health monitoring device relevant for the health monitoring based on the classified body composition.
Whereas, Chalana, in the same field of endeavor, teaches: 
classifying the measured body composition into one of a plurality of categories, wherein the plurality of categories comprise obese, normal, and slim (Fig. 1; see pg. 3, col. 1, para. 0044 – “To accommodate different patients having a variable range of obesity, the transceiver 10 can be adjusted to transmit a range of probing ultrasound energy from approximately 2 MHZ to approximately 10 MHz radio frequencies.” Where the variable range of obesity can be classified into different categories of obese, normal, and slim); and 
adjusting one or more operating parameter of the health monitoring device relevant for the health monitoring based on the classified body composition (Fig. 1; see pg. 3, col. 1, para. 0044 – “To accommodate different patients having a variable range of obesity, the transceiver 10 can be adjusted to transmit a range of probing ultrasound energy from approximately 2 MHZ to approximately 10 MHz radio frequencies.” Where the variable range of obesity can be classified into different categories of obese, normal, and slim, so the operating parameter (transmit energy) is adjusted based on the classified body composition (range of obesity)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Tupin, Jr., by including to the method adjusting one or more operating parameter of the health monitoring device relevant for the health monitoring based on the classified body composition, as disclosed in Chalana. One of ordinary skill in the art would have been motivated to make this modification in order to optimize locating and measuring the volume of amniotic fluid in a uterus without resorting to pre-conceived models of the shapes of amniotic fluid pockets in ultrasound images, as taught in Chalana (see pg. 2, col. 1, para. 0015). 
Furthermore, regarding claim 2, Tupin, Jr. further teaches wherein the health monitoring measurement comprises a fetal heart rate measurement (see Abstract – “These devices and systems may include a UWB sensor providing high-resolution and reliable simultaneous monitoring of multiple indicators of fetal and/or maternal health, such as fetal heart rate...”).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. in view of Chalana, as applied to claim 1 above, and in further view of Masuda et al. (JP 2015037472 A, published February 26, 2015), hereinafter referred to as Masuda. 
Regarding claim 3, Tupin, Jr. in view of Chalana teaches all of the elements disclosed in claim 1 above. 
Tupin, Jr. in view of Chalana does not explicitly teach wherein the measurement of the body composition comprises measuring body fat thickness.
Whereas, Masuda, in the same field of endeavor, teaches wherein the measurement of the body composition comprises measuring body fat thickness (see pg. 14, para. 5 – “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103). As described above, groups (organizational classification) that are ranked in stages according to, for example, fat thickness and muscle thickness, etc., are defined, such as (subcutaneous fat: thick, muscle: medium, marbling: medium) being classified.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurement of the body composition, as disclosed in Tupin, Jr. in view of Chalana, by having the body composition measuring be body fat thickness, as disclosed in Masuda. One of ordinary skill in the art would have been motivated to make this modification in order for the user to view the recommended health guideline of the patient based on the body fat thickness, as taught in Masuda (see pg. 14, para. 5-6). 

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. in view of Chalana and Masuda, as applied to claim 3 above, and in further view of Boser et al. (US 20160262725 A1, published September 15, 2016 with a priority date of March 9, 2016), hereinafter referred to as Boser. 

Tupin, Jr. in view of Chalana and Masuda does not explicitly teach wherein the body fat thickness is measured using an ultrasound Doppler sensor in a pulse echo mode.  
Whereas, Boser, in the same field of endeavor, teaches wherein the body fat thickness is measured using an ultrasound Doppler sensor in a pulse echo mode (see pg. 2, col. 1, para. 0030 – “In one embodiment, the imager is configured to perform in-vivo imaging of regions on a user's body. In at least one preferred embodiment, the imager can be programmed to perform 1D imaging (A-Scan), 2D imaging (B-Scan), 3D imaging (C-Scan) and Doppler imaging.”; see Abstract – “The apparatus is particularly well-suited for use in health care, such as measuring fat/muscle thickness, blood-flow, and blood pressure.”; see pg. 2, col. 1, para. 0018 – “Blood pressure measurement, including: (a) using Doppler imaging techniques to determine blood-flow speed; (b) determining blood-vessel information, such as wall diameter and thickness, based on information obtained using pulse-echo ultrasonic imaging...”; see pg. 4, col. 1,para. 0049 – “The reflected acoustic pulses travel back to one or more transducer elements. The amplitude and phase of the reflected pulses can be used to obtain material property and depth of the boundary.” So the material depth (equated to fat thickness) is determined using received pulse-echoes in Doppler imaging mode).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument used to measure body fat thickness, as disclosed in Tupin, Jr. in view of Masuda, by measuring body fat thickness using an ultrasound Doppler sensor in a pulse echo mode, as disclosed in Boser. One of ordinary skill in the art would have been motivated to make this modification in order to determine body fat percentage of the patient by a non-invasive measurement on fat thickness, as taught in Boser (see pg. 1, para. 0017).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. in view of Chalana and Masuda, as applied to claim 3 above, and in further view of Ruchti et al. (US 6587702 B1, published July 1, 2003), hereinafter referred to as Ruchti. 
Regarding claim 5, Tupin, Jr. in view of Masuda teaches all of the elements disclosed in claim 3 above. 
Tupin, Jr. in view of Masuda does not explicitly teach wherein the body fat thickness is Appl. No. 16/305,077Docket No. 2016P00456WOUS Response to Office Action of July 16, 2021Customer No. 24737 measured using an infrared transmitter and an infrared receiver.  
Whereas, Ruchti, in the same field of endeavor, teaches wherein the body fat thickness is measured using an infrared transmitter and an infrared receiver (Fig. 2, transmitter 23 and detector optics 24 of optical interface 25; see col. 5, lines 10-13 — “...determining the thickness of subcutaneous fat and percent body fat through the use of near infrared energy at longer wavelengths in the spectral region of 1100-2500 nm.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified measuring body fat thickness, as disclosed in Tupin, Jr. in view of Masuda, by measuring body fat thickness using an infrared transmitter and an infrared receiver, as disclosed in Ruchti. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the overall level of fatness of the individual without interference from deeper tissue layers or skin pigmentation, as taught in Ruchti (see col. 5, lines 14-20). 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. in view of Chalana and Masuda, as applied to claim 3, and in further view of Tran (US 8764651 B2, published July 1, 2014), hereinafter referred to as Tran. 
Regarding claim 6, Tupin, Jr. in view of Chalana and Masuda teaches all of the elements disclosed in claim 3 above. 

Whereas, Tran, in the same field of endeavor, teaches wherein the body fat thickness is measured using a combination of an ultrasound Doppler sensor and infrared sensors (see col. 53, lines 48-50 – “In yet another embodiment, any or all of the nodes may include transducers for acoustic, infrared (IR), and radio frequency (RF) ranging.”; see col. 25, lines  43-45, 52-55 – “The wrist band 1374 can also contain other electrical devices such as ultrasound transducer, optical transducer or electromagnetic sensors, among others... The time required for the return energy to reach the ultrasonic transducer varies according to the speed of sound in the tissue and according to the depth of the artery.” Where the depth of the artery can be equated to fat thickness). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified measuring the body fat thickness, as disclosed by Tupin, Jr. in view of Chalana and Masuda, by measuring the body fat thickness using a combination of a Doppler sensor and infrared sensors, as disclosed in Tran. One of ordinary skill in the art would have been motivated to make this modification in order to have heterogeneous capabilities for sensing, as disclosed in Tran (see col. 53, lines 50-67).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. in view of Chalana and Masuda, as applied to claim 3 above, and in further view of Ray (US 10362974 B2, published July 30, 2019 with a priority date of December 30, 2015), hereinafter referred to as Ray.
Regarding claim 7, Tupin, Jr. in view of Chalana and Masuda teaches all of the elements disclosed in claim 3 above, and Masuda further teaches wherein the body fat thickness is measured using a first ultrasonic array (see pg. 5, para. 1 – “...the ultrasonic transducer device has a plurality of ultrasonic transducer elements (ultrasonic element array)...”; see pg. 14, para. 5 – “Then, the processing unit 130 
Tupin, Jr. further teaches the performing of the health monitoring measurement using the measuring probe of the monitoring device is executed using a second array (see pg. 5, col. 1, para 0058-0059 – “Any of the fetal monitoring systems described herein may include one or more UWB (ultras-wideband) sensors for emitting UWB signals and for receiving reflections of the UWB signals and a processor configured to process the reflected UWB signals...The sensor 20 may communicate in a bidirectional mode with a processor, which may be part of an electronics housing.”; see pg. 6, col. 1, para.0067 – “Monitoring the plurality of indicators of fetal/maternal health may be performed by the processor, which may organize and analyze the data.”).  
Tupin, Jr. teaches using an ultra-wide band antenna array to perform health monitoring measurements, so Tupin, Jr. does not explicitly teach using an ultrasound array to perform health monitoring measurements. 
Whereas, Ray, in the same field of endeavor, teaches using an ultrasound array to perform health monitoring measurements (Fig. 2D, fetal hemoglobin probe 115C is equated to an ultrasound device because the probe can include one or more ultrasonic detectors 170; see col. 15, lines 55-56, 60-67 – “...fetal hemoglobin probe 115 may also include one or more ultrasonic detectors 170....A portion of the incident light may be absorbed by the fetus and pregnant mammal and converted in to heat, which leads to transient thermoelastic expansion, which causes an ultrasonic emission from the fetus and pregnant mammal. This ultrasonic emission may be detected by ultrasonic detector 170 and analyzed to determine a level of oxygen saturation for the fetus’ and/or pregnant mammal’s blood.” Where the ultrasound array 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultra-wide band antennae array performing health monitoring measurements, as disclosed in Tupin, Jr., by having the array be an ultrasound array performing health monitoring measurements, as disclosed in Ray. One of ordinary skill in the art would have been motivated to make this modification in order to combine the use of ultrasonic detectors and light source emitters to perform optoacoustic/photoacoustic and/or thermoacoustic imaging, as it is known in the art, of the pregnant mammal’s abdomen, as taught in Ray (see col. 15, lines 55-61).  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. in view of Chalana, Boser, and Ray. 
Regarding claim 8, Tupin, Jr. teaches a system for health monitoring, comprising: 
an device in communication with a user device, wherein the device is adapted for performing fetal or maternal monitoring (see Abstract – “These devices and systems may include a UWB (ultra-wideband) sensor providing high-resolution and reliable simultaneous monitoring of multiple indicators of fetal and/or maternal health, such as fetal heart rate...fetal gross body movement, maternal contractions, maternal heart rate, maternal respiration, and other derivative parameters during virtually all stages of pregnancy and during delivery.”; see pg. 5, col. 1, para 0058-0059 – “Any of the fetal monitoring systems described herein may include one or more UWB sensors for emitting UWB (ultra-wideband) signals and for receiving reflections of the UWB signals and a processor configured to process the reflected UWB signals...The sensor 20 may communicate in a bidirectional mode with a processor, which may be part of an electronics housing.”; see pg. 6, col. 1, para.0067 – “Monitoring the plurality of 
the device having 
a power source (see pg. 4, col. 2, para. 0046 – “For example, a system for processing UWB (ultra-wideband) fetal (and fetal/maternal) data may include: a sensor configured for receiving and transmission of UWB data, the sensor comprising at least one antenna, a power source...”), 
communication module (see pg. 4, col. 2, para. 0046 – “...a server configured to receive information from the signal processor and to pass extracted indicators of fetal or fetal and maternal health on to one or more remote reporting stations.”), tupin jr 
memory (see pg. 10, col. 2, para. 0104 – “...the system may also include local memory.”), 
a processor (see pg. 4, col. 2, para. 0046 – “...a signal processor con figured to process UWB reflection data received by sensor to form a matrix of reflected signals indexed by depth and time from which a one or more indicators of fetal or fetal and maternal health may be extracted...”) and 
a transducer array (see pg. 4, col. 2, para. 0046 – “For example, a system for processing UWB (ultra-wideband) fetal (and fetal/maternal) data may include: a sensor configured for receiving and transmission of UWB data, the sensor comprising at least one antenna...” where the transducer array is equated to at least one antenna, as transducers and antennae are both known to transmit and/or receive data), 
the device operable to convert received information for transmission to the user device (see pg. 2, col. 2, para. 0017 – “...a communications module for communicating the raw or processed signals to an external server and/or network.” Where the information is equated to raw or processed signals of the UWB sensor); 
wherein the user device (see pg. 11, col. 2, para. 0112 – “...a communication device such as a 'smartphone' that may run an application specific for the fetal monitor sensor.” Where a user device is equated to a communication device (smart phone)) includes 
a processor (see pg. 11, col. 2, para. 0112 – “...a communication device such as a 'smartphone' that may run an application specific for the fetal monitor sensor.” Where the application on a smart phone operated using a processor), 
a display (see pg. 11, col. 2, para. 0114 – “Once the data is analyzed a graphic of the summary data will appear in the application screen.”), and 
a memory (see pg. 12, col. 1, para. 0115 – “The summary data may be automatically saved to the smartphone/PDA's memory and at any time, the user can view the summary data.”); 
wherein the user device has instructions in the user device memory (see pg. 11, col. 2, para. 0114 – “Once the application is open, the application will communicate with the sensor to see if the data in flash memory is current. If the data is current the user can execute the transfer of data to be analyzed, otherwise the transfer will not occur.”) which, when executed, operates to: 
receive the information (see pg. 11, col. 2, para. 0114 – “The communication device may be able to access the sensor for all of the data with the smartphone application.”); 
wherein the device modifies or more operating parameter of the device for use in performing the health monitoring, which includes fetal or Page 3 of 17maternal health monitoring (see pg. 11, col. 1, para. 0107 – “The embedded processor in this example is responsible for overall control of the sensor, collection and pre-processing of the radar data, identification of fetal and uterine activity, local storage of the data, interaction with the mother, and transfer of the data to the smartphone. Radar parameters under programmatic control will include the state of the radar (enabled/disabled), the pulse repetition frequency (PRF), the focal depth, transmitted power, receiver gain, and the scan rate.”),
wherein the operating parameter is selected from the group consisting of a transmit energy setting, an amplifier gain adaptation setting, and a depth setting (see pg. 11, col. 1, para. 0107 – “Radar parameters under programmatic control will include the state of the radar (enabled/disabled), the pulse repetition frequency (PRF), the focal depth, transmitted power, receiver gain, and the scan rate.” Where transmit energy setting is equated to transmitted power parameter, amplifier gain adaptation setting is equated to receiver gain parameter, and depth setting is equated to focal depth parameter).
Tupin, Jr. teaches using an ultra-wide band device for fetal monitoring, so Tupin, Jr. does not explicitly teach using an ultrasound device for fetal monitoring. 
Whereas, Ray, in the same field of endeavor, teaches using an ultrasound device for fetal monitoring (Fig. 2D, fetal hemoglobin probe 115C is equated to an ultrasound device because the probe can include one or more ultrasonic detectors 170; see col. 15, lines 55-56, 60-67 – “...fetal hemoglobin probe 115 may also include one or more ultrasonic detectors 170....A portion of the incident light may be absorbed by the fetus and pregnant mammal and converted in to heat, which leads to transient thermoelastic expansion, which causes an ultrasonic emission from the fetus and pregnant mammal. This 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultra-wide band device for fetal monitoring, as disclosed in Tupin, Jr., by having the device be an ultrasound device for fetal monitoring, as disclosed in Ray. One of ordinary skill in the art would have been motivated to make this modification in order to combine the use of ultrasonic detectors and light source emitters to perform optoacoustic/photoacoustic and/or thermoacoustic imaging, as it is known in the art, of the pregnant mammal’s abdomen, as taught in Ray (see col. 15, lines 55-61).  
	Modified Tupin, Jr. does not explicitly teach: 
the transducer array having a plurality of transducer elements for receiving Doppler signals; 
determine a body classification from the received ultrasound information, wherein the body classification comprises one of obese, normal, and slim; and 
 transmit the body classification to the ultrasound device. 
Whereas, Boser, in the same field of endeavor, teaches the transducer array having a plurality of transducer elements for receiving Doppler signals (see pg. 2, col. 1, para. 0030 – “In one embodiment, the imager is configured to perform in-vivo imaging of regions on a user's body. In at least one preferred embodiment, the imager can be programmed to perform 1D imaging (A-Scan), 2D imaging (B-Scan), 3D imaging (C-Scan) and Doppler imaging.”; see Abstract – “The apparatus is particularly well-suited for use in health care, such as measuring fat/muscle thickness, blood-flow, and blood pressure.”; see pg. 2, col. 1, para. 0018 – “Blood pressure measurement, including: (a) using Doppler imaging techniques to determine blood-flow speed; (b) determining blood-vessel information, such as wall diameter and thickness, based on information obtained using pulse-echo ultrasonic imaging...”; see pg. 4, col. 1,para. 0049 – “The reflected acoustic pulses travel back to one or more transducer elements. The amplitude and 
Whereas, Chalana, in the same field of endeavor, teaches:
determine a body classification from received ultrasound information, wherein the body classification comprises one of obese, normal, and slim (Fig. 1; see pg. 3, col. 1, para. 0044 – “To accommodate different patients having a variable range of obesity, the transceiver 10 can be adjusted to transmit a range of probing ultrasound energy from approximately 2 MHZ to approximately 10 MHz radio frequencies.” Where the variable range of obesity can be classified into different categories of obese, normal, and slim); and 
 transmit the body classification to the ultrasound device (Fig. 1; see pg. 3, col. 1, para. 0044 – “To accommodate different patients having a variable range of obesity, the transceiver 10 can be adjusted to transmit a range of probing ultrasound energy from approximately 2 MHZ to approximately 10 MHz radio frequencies.” Where the variable range of obesity can be classified into different categories of obese, normal, and slim, so the operating parameter (transmit energy) is adjusted based on the classified body composition (range of obesity)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in modified Tupin, Jr., by including to the system:
transducer elements for receiving Doppler signals, as disclosed in Boser, and
transmit the body classification to the ultrasound device, as disclosed in Chalana.
One of ordinary skill in the art would have been motivated to make this modification in order:
to determine body fat percentage of the patient by a non-invasive measurement on fat thickness, as taught in Boser (see pg. 1, para. 0017), and 
to optimize locating and measuring the volume of amniotic fluid in a uterus without resorting to pre-conceived models of the shapes of amniotic fluid pockets in ultrasound images, as taught in Chalana (see pg. 2, col. 1, para. 0015).
Furthermore, regarding claim 9, Tupin, Jr. further teaches wherein the device modifies the ultrasound transmit energy setting, the amplifier gain adaptation setting, and the depth setting (see pg. 11, col. 1, para. 0107 – “Radar parameters under programmatic control will include the state of the radar (enabled/disabled), the pulse repetition frequency (PRF), the focal depth, transmitted power, receiver gain, and the scan rate.” Where transmit energy setting is equated to transmitted power parameter, amplifier gain adaptation setting is equated to receiver gain parameter, and depth setting is equated to focal depth parameter).  

Claims 10-11 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. in view of Boser, Chalana, and Ray, as applied to claim 8 above, and in further view of Masuda. 
Regarding claim 10, Tupin, Jr. in view of Boser, Chalana, and Ray teaches all of the elements disclosed in claim 8 above.
Tupin, Jr. in view of Boser, Chalana, and Ray does not explicitly teach teaches wherein the body classification is based upon fat layer thickness. 
Whereas, Masuda, in the same field of endeavor, teaches wherein the body classification is based upon fat layer thickness (see pg. 14, para. 5 – “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103). As described above, groups (organizational classification) that are ranked in stages according to, for example, fat thickness and muscle thickness, etc., are defined, such as (subcutaneous fat: thick, muscle: medium, marbling: medium) being classified.”).  

Furthermore, regarding claim 11, Masuda further teaches wherein the ultrasound device operates in a first mode to determine fat layer thickness (see pg. 5, para. 1 – “...the ultrasonic transducer device has a plurality of ultrasonic transducer elements (ultrasonic element array)...”; see pg. 14, para. 5 – “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103). As described above, groups (organizational classification) that are ranked in stages according to, for example, fat thickness and muscle thickness, etc., are defined, such as (subcutaneous fat: thick, muscle: medium, marbling: medium) being classified.”)  and 
Tupin, Jr. further teaches a second mode for fetal or maternal monitoring (see pg. 5, col. 1, para 0058-0059 – “Any of the fetal monitoring systems described herein may include one or more UWB (ultras-wideband) sensors for emitting UWB signals and for receiving reflections of the UWB signals and a processor configured to process the reflected UWB signals...The sensor 20 may communicate in a bidirectional mode with a processor, which may be part of an electronics housing.”; see pg. 6, col. 1, para.0067 – “Monitoring the plurality of indicators of fetal/maternal health may be performed by the processor, which may organize and analyze the data.”).  
Furthermore, regarding claim 27, Masuda further teaches wherein measuring the body composition comprises measuring a body fat composition, and wherein classifying the measured body composition comprises classifying the measured body fat composition into one of a plurality of body fat categories that comprise obese, normal, and slim (see pg. 14, para. 5 – “Then, the processing unit 130 
Furthermore, regarding claim 28, Masuda further teaches wherein the received ultrasound information comprises information for use in measuring a body fat composition, and wherein determining the body classification comprises classifying the measured body fat composition into one of a plurality of body fat categories that comprise obese, normal, and slim (see pg. 14, para. 5 – “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103). As described above, groups (organizational classification) that are ranked in stages according to, for example, fat thickness and muscle thickness, etc., are defined, such as (subcutaneous fat: thick, muscle: medium, marbling: medium) being classified.” so the subcutaneous fat thickness can be further categorized as thick, normal, or thin). 
The motivation for claims 10-11 and 27-28 was shown previously in claim 8.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. in view of Boser, Chalana, and Masuda, as applied to claim 11 above, and in further view of Lewis Jr. et al. (US 10 092271 B2, published October 9, 2018 with a priority of April 13, 2011), hereinafter referred to as Lewis Jr.
Regarding claim 12, Tupin, Jr. in view of Boser, Chalana, and Masuda teaches all of the elements disclosed in claim 11 above, and Boser further teaches wherein the first mode is a pulse-echo mode (see col. 31, lines 17-21 —“...the transducer can provide the thickness of one or more layers of tissue using known pulse-echo or a-line techniques. For example, the transducer may be operated to provide total tissue thick ness or the thickness of fat and muscle or other layers.”).

Whereas, Lewis Jr., in the same field of endeavor, teaches wherein the second mode is a pulse Doppler mode (see col. 18, lines 30-39 — “A certain transducer 20 of probe 10 can also operate in accordance with continuous wave Doppler operation... probe 10 can emit continuous ultrasound waves...As the wave moves through tissue, it can be reflected back to a receiver on the transducer. Movement in the issue will alter the frequency of the reflected wave (Doppler shift) and this change will be detected by the transducer and monitoring unit.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Tupin, Jr. in view of Boser, Chalana, and Ray, by including a second mode as a pulse Doppler mode, as disclosed in Lewis Jr. One of ordinary skill in the art would have been motivated to make this modification in order to continuously and consistently monitor the fetal heart rate and uterine contraction during labor, as taught in Lewis Jr. (see col. 6, lines 17-50).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. in view of Boser, Chalana, and Ray, as applied to claim 8 above, and in further view of Ruchti. 
Regarding claim 13, Tupin, Jr. in view of Boser, Chalana, and Ray teaches all of the elements disclosed in claim 8 above, and Masuda further teaches receiving the body fat thickness signal and modifying the body classification based upon the body fat thickness signal (see pg. 13, para. 2 – “In the biotomographic image classification process, biotomographic images are grouped for each fat thickness and muscle thickness, for example. Note that, when performing the biological tomographic image classification process, the measurement conditions at the time of acquiring the biological tomographic image are taken into consideration. This is because the luminance distribution and biological tissue 
Tupin, Jr. in view of Boser, Chalana, and Ray does not explicitly teach at least one IR sensor, the at least one IR sensor of the ultrasound device operable to obtain a body fat thickness signal.
Whereas, Ruchti, in the same field of endeavor, teaches at least one IR sensor, the at least one IR sensor of the ultrasound device operable to obtain a body fat thickness signal (Fig. 2, transmitter 23 and detector optics 24 of optical interface 25; see col. 5, lines 10-13 — “...determining the thickness of subcutaneous fat and percent body fat through the use of near infrared energy at longer wavelengths in the spectral region of 1100-2500 nm.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Tupin, Jr. in view of Boser, Chalana, and Ray, by including to the system at least one IR sensor, as disclosed in Ruchti. One of ordinary skill in the art would have been motivated to make this modification in order estimate the overall level of fatness of the individual without interference from deeper tissue layers or skin pigmentation, as taught in Ruchti (see col. 5, lines 14-20).
Furthermore, regarding claim 14, Ruchti further teaches wherein the at least one IR sensor is an IR receiver and an IR transmitter (Fig. 2, transmitter 23 and detector optics 24 of optical interface 25; see col. 5, lines 10-13 —“...determining the thickness of subcutaneous fat and percent body fat through the use of near infrared energy at longer wavelengths in the spectral region of 1100-2500 nm.”).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. in view of Tupin, Jr. in view of Boser, Chalana, Ray, and Ruchti, as applied to claim 14 above, and in further view of Ito (JP 2008188077 A, published August 21, 2008), hereinafter referred to as Ito.
Regarding claim 15, Tupin, Jr. in view of Boser, Chalana, Ray, and Ruchti teaches all of the elements disclosed in claim 14 above, and 
Ruchti further teaches determining an IR body fat thickness based upon the body fat thickness signal (Fig. 2, transmitter 23 and detector optics 24 of optical interface 25; see col. 5, lines 10-13 — “...determining the thickness of subcutaneous fat and percent body fat through the use of near infrared energy at longer wavelengths in the spectral region of 1100-2500 nm.”). 
Masuda further teaches determining an ultrasound body fat thickness based upon the received ultrasound information, and determining the body classification (see pg. 5, para. 1 – “...the ultrasonic transducer device has a plurality of ultrasonic transducer elements (ultrasonic element array)...”; see pg. 14, para. 5 – “Then, the processing unit 130 performs image analysis processing on the generated biological tomographic image and classifies the images (S103). As described above, groups (organizational classification) that are ranked in stages according to, for example, fat thickness and muscle thickness, etc., are defined, such as (subcutaneous fat: thick, muscle: medium, marbling: medium) being classified.”). 
Tupin, Jr. in view of Boser, Chalana, Ray, and Ruchti does not explicitly teach calculating an average body fat thickness value. 
Whereas, Ito, in the same field of endeavor, teaches calculating an average body fat thickness value (see pg. 13, para. 2—“...the comprehensive diagnosis/evaluation means includes the maximum visceral fat thickness and the average visceral fat thickness...”). 
. 

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791